Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is December 27, 2017. This application is a 371 of PCT/US2017/068590 12/27/2017. This Office Action is in response to the amendment filed January 27, 2022. This action is a FINAL REJECTION.
The previously outstanding rejection of Claim 41 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form – as noted in the prior office action mailed October 27, 2021 -- has been overcome by amendment of Claim 41. Also, the previously outstanding rejections of Claims 29, 32, 33, 34, 37, 29, 40, 41, 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite – as noted in the prior office action mailed October 27, 2021 – have been overcome by amendment.	
Applicant’s amendment of the title of the specification, filed January 27, 2022 has been reviewed and has been entered.

Response to Arguments
Applicant’s arguments with respect to currently-amended Claims 26 – 42 have been fully considered. Examiner notes Applicant’s amendments changed the scope of the claimed subject matter, thereby requiring further consideration and search of the prior art. 
New ground(s) of rejection for currently-amended Claims 26 – 42 are presented below. As such, Applicant’s arguments filed January 27, 2022 are moot because they do not apply to the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 27, 29, 30, 31, 32, 33, 34, 38, 39, 40, 41, 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ATAKOV ‘996 (US 6,245,996; dated June 12, 2001; “Electrical Interconnect Structure Having Electromigration-inhibiting Segments”).
Regarding Claim 26: ATAKOV ‘996 discloses an integrated circuit (IC) structure (See in particular FIG. 1D, column 6, line 16 – 18, “cross-sectional perspective view sketch”; column 7, line 56 – 67; See also column 6, line 42 – column 8, line 39) comprising: one or more dielectric materials 14, 16 (column 6, line 44 – 45, “a silicon layer 14, and a silicon dioxide layer 16”)  and an interconnect line 35 (“electrical conductors 35”, column 8, line 1 – 2) extending a length over the one or more dielectric materials 14, 16, (See FIG. 1D) wherein the interconnect line 35, within the length, comprises: a first line segment 34 comprising a first metal 24 (column 6, line 45 – 58, in particular line 45 – 46, “layer 24 of a relatively high electrically conductive material,…”) and having a line width Wc (See FIG. 1D and column 7, line 56 – 57, “Electrical conductive segments 34”; See also FIG. 1D’, column 7, line 62 – column 8, line 22 ); a second line segment 34 collinear with the first line segment 34, wherein the second line segment comprises the first metal and has the line width Wc (See FIG. 1D and column 7, line 56 – 57, “Electrical conductive segments 34”; Note interconnect line 35 comprises multiple line segments 34 that are collinear with each other); and an intervening line segment 31 (column 7, line 27 – 28, “…to provide electromigration-inhibiting/electrically conductive plugs 31.”), wherein the intervening line segment 31 is between an end of the first line segment 34 and an end of the second line segment 34 (See FIG. 1D), and wherein the intervening line segment 31 comprises a second metal 30, different from the first metal 24 (Note second metal 30 is different from first metal 24 by way of specific resistivity; See column 7, line 32 – 35, “The specific resistivity, RHOp, of conductive layer 30 should preferably be equal to, or less than, four times the specific resistivity, RHOo, of relatively high electrically conductive layer 24.”), abutting the first metal proximal to the ends of both the first 34 and second 34 line segments (See FIG. 1D).
Regarding Claim 38: ATAKOV ‘996 discloses an integrated circuit (IC) device (See FIG. 1A – FIG. 1D; See in particular FIG. 1D, column 6, line 16 – 18, “cross-sectional perspective view sketch”; column 7, line 56 – 67; See also column 6, line 42 – column 8, line 39), comprising: a plurality of transistors, individual ones of the transistors comprising one or more layers of semiconductor material (See FIG. 2, column 8, line 40 – 67; ATAKOV ‘996 discloses metal oxide silicon (MOS) transistors; note only a single drain region of a transistor of the plurality of transistors is explicitly shown in FIG. 2); and a plurality of interconnect levels coupling together the transistors, wherein one or more of the interconnect levels (See e.g. column 8, line 65, “The first  metallization level…”) further comprise: an interconnect line 35 (“electrical conductors 35”, column 8, line 1 – 2) extending a length over the one or more dielectric materials 14, 16, (See FIG. 1D), wherein the interconnect line 35, within the length, comprises: a first line segment 34 comprising a first metal 24 (column 6, line 45 – 58, in particular line 45 – 46, “layer 24 of a relatively high electrically conductive material,…”) and having a line width Wc (See FIG. 1D and column 7, line 56 – 57, “Electrical conductive segments 34”; Note interconnect line 35 comprises multiple line segments 34 that are collinear with each other); a second line segment 34 collinear with the first line segment 34, wherein the second line segment 34 comprises the first metal 24 and has the line width Wc (See FIG. 1D and column 7, line 56 – 57, “Electrical conductive segments 34”; Note interconnect line 35 comprises multiple line segments 34 that are collinear with each other); an intervening line segment 31 (column 7, line 27 – 28, “…to provide electromigration-inhibiting/electrically conductive plugs 31.”), abutting a first end of the first line segment 34, wherein the intervening line segment 31 is between the first end of the first line segment 34 and an end of the second line segment 34 (See FIG. 1D); and wherein the intervening line segment 31 comprise a second metal 30, different than the first metal 24 (Note second metal 30 is different from first metal 24 by way of specific resistivity; See column 7, line 32 – 35, “The specific resistivity, RHOp, of conductive layer 30 should preferably be equal to, or less than, four times the specific resistivity, RHOo, of relatively high electrically conductive layer 24.”).
Regarding Claim 27: ATAKOV ‘996 discloses the IC structure of claim 26, wherein the intervening line segment 31 is a first intervening line segment 31a (FIG. 1D) between a first end of the first line segment 34 and an end of the second line segment 34 (See FIG. 1D); and further comprising a second intervening line segment 31a, wherein the second intervening line segment 31a is at a second end of the first line segment 34, opposite the first end, and wherein the first and second intervening line segments 31a comprise the second metal 30 and have the line width Wc (See FIG. 1D; Note ATAKOV ‘996 discloses a plurality of intervening line segments 31a – not just first and second intervening line segments 31a; See e.g.  column 9, line 38, “The number of plugs….”).
Regarding Claim 29: ATAKOV ‘996 discloses the IC structure of claim 27, wherein the first interconnect line 34 further comprises a third interconnect line segment 34 collinear with the first 34 and second 34 line segments and having the line width Wc, wherein the third line segment comprises the first metal 24, and wherein the second intervening line segment 34 is between the second end of the first line segment 34 and an end of the third line segment 34 and wherein the first and second intervening line segments 34 have a same vertical height as the first, second and third line segments 34  (Note ATAKOV ‘996 discloses a plurality of interconnect line segments  – not just first and second interconnect line segments; See e.g. embodiment of FIG. 2, column 8, line 40 through Column 9, line 49. Note ATAKOV ‘996’s first, second, and third line segments labeled as 34a; See in particular column 9, line 1 – 10).
Regarding Claim 30: ATAKOV ‘996 discloses the IC structure of claim 26, wherein the first metal 24 is within a first material having a lower electromigration activation energy than a second material comprising the second metal 30 (See e.g. paragraph beginning at column 3, line 55, “An electromigration-inhibiting/electrically conductive material is deposited…”).
Regarding Claim 31: ATAKOV ‘996 discloses the IC structure of claim 30, wherein the first metal 24 is Cu (column 1, line 21, “such as aluminum, copper, or their alloys.”) and the second metal is Ta (Examiner takes the position that it is common knowledge for one of ordinary skill in the art for the second metal to be tantalum (Ta)).
Regarding Claim 32: ATAKOV ‘996 discloses the IC structure of claim 31, wherein the intervening interconnect line segment 31 comprises a fill material 30 separated from 28 (“refractory metal liner 28”, e.g. column 7, line 25) the one or more dielectric materials 14, 16, and separated from the first metal 24, by the second metal 30 (See FIG. 1D).
Regarding Claim 33: ATAKOV ‘996 discloses the IC structure of claim 31, wherein the first and second intervening interconnect line segments 31a are line segment is a barrier layer 28 (“refractory metal liner 28”, e.g. column 7, line 25) in contact with the first metal 24 over an entire current-carrying cross-sectional area of the first line segment 34 (FIG. 1D).
Regarding Claim 34: ATAKOV ‘996 discloses the IC structure of claim 33, wherein the barrier layer 28 has a thickness that is equal to twice a thickness of another barrier layer that is between the first metal and the one or more dielectric materials 14, 16 (column 9, line 28 – 43, beginning “Liner 28 is here sputter deposited or chemically vapor deposited…”).
Regarding Claim 37: ATAKOV ‘996 discloses the IC structures of claim 26, wherein a top surface of the intervening line segment 31 is coplanar with a top surface of the first, second and third second line segments 34 (See e.g. FIG. 1D).
Regarding Claim 39: ATAKOV ‘996 discloses the IC device of claim 38, further comprising: a second intervening line segment 31, wherein the second intervening interconnect line segment 31 abuts a second end of the first line segment 34, opposite the first end, and wherein: the intervening line segment 31 has the line width Wc, and the second intervening line segment 31 has the line width Wc; an interconnect fill material comprises the first metal 24, and an interconnect barrier layer 28 comprises the second metal; and the intervening interconnect line segments 31 comprise the interconnect barrier layer 28 (See FIG. 1D).
Regarding Claim 40: ATAKOV ‘996 discloses the IC device of claim 39, wherein the interconnect line 35 further comprises a third interconnect line segment 34 collinear with the first and second line segments 34 and having the line width Wc, wherein the third line segment comprises the first metal 24, and wherein the second intervening line segment 31 is between the second end of the first line segment and an end of the third line segment (See e.g. FIG. 1D; Note also ATAKOV ‘996 discloses a plurality of intervening line segments 31a – not just first and second intervening line segments 31a; See e.g.  column 9, line 38, “The number of plugs….”).
Regarding Claim 41: ATAKOV ‘996 discloses a computer platform, comprising: a storage device to store data; and a processor coupled to the storage device, wherein the processor comprises the IC structure of claim 26 (Examiner officially notes it is common knowledge for one of ordinary skill in the art to include a computer platform, a storage device, and a processor coupled to the storage device).
Regarding Claim 42: ATAKOV ‘996 discloses the computer platform of claim 41, further comprising: a power supply coupled to the processor; and a wireless communication IC coupled to the data processor (Examiner officially notes it is common knowledge for one of ordinary skill in the art to provide a power supply and a wireless communication IC, both coupled to a processor – as a means to operate and wirelessly communicate with an IC device).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over ATAKOV ‘996 further in view of BOTHRA ‘481 (US 6,191,481 B1; dated February 20, 2001; This reference was cited in the prior office action).
Regarding Claim 28:  ATAKOV ‘996 teaches or discloses the IC structure of claim 27 as noted above. Regarding further wherein a length of the first line segment between the first and second intervening line segments is less than the Blech Length associated with a first material comprising the first metal, and a current carrying cross-sectional area of the first line segment – Examiner notes it is common-knowledge in the art that the Blech Length is a design parameter that may be optimized to achieve a desired electromigration behavior in an interconnect line. For further evidentiary support, see BOTHRA ‘481, which teaches that the behavior of electromigration is defined in terms of a “Blech Length”. That is, when an interconnect line is at least as short as a given Blech length (also referred to as "critical length") for a particular width, electromigration voids will no longer form. See BOTHRA ‘481, column 2, last paragraph, beginning “As shown, the electromigration voids..”.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ATAKOV ‘996 to achieve Claim 28, based on common-knowledge in the art as evidenced by BOTHRA ‘481 as noted above. The motivation to do so would have been to optimize the Blech Length to advantageously improve electromigration-failure resistance of the interconnect lines.

Claims 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over ATAKOV ‘996 further in view of SHIEH ‘916 (US 2015/0064916 A1; pub. date March 5, 2015; This reference is cited in the IDS filed March 23, 2020).
Regarding independent Claim 35: ATAKOV ‘996 teaches or discloses the IC structure of claim 26 as noted above. Regarding further wherein the interconnect line is a first interconnect line and the structure further comprises a second interconnect line over the dielectric material and adjacent to the first interconnect line, wherein: the second interconnect line comprises a single line segment having a length equal to a sum of a length of the first line segment, a length of second line segment, and a length of the first intervening line segment; and the second interconnect line comprises the first metal  -- SHIEH ‘916 teaches these features. See [0014] – [0015], Fig. 2 a – 2b. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ATAKOV ‘996 to achieve Claim 35, based on the teachings of SHIEH ‘916 noted above. The motivation to do so would have been to apply the structure of SHIEH ‘916 to form features of the IC structure as desired by design choice.
Regarding Claim 36: ATAKOV ‘996 in view of SHIEH ‘916 teaches or discloses the IC structure of claim 35 as noted above, further comprising a plurality of transistors, wherein the first interconnect line is coupled to a source of one of the transistors and the second interconnect line is coupled to a gate of one of the transistors (Note ATAKOV ‘996 teaches application to a plurality of MOS transistors; Note also SHIEH ‘916, teaches the additional structure recited by Claim 36; See [0014] – [0015], Fig. 2 a – 2b; As such, Claim 36 is prima facie obvious for the same reasons as noted above for Claim 35).

Allowable Subject Matter
Claims 43 – 45 are allowed (as also noted in the prior office action mailed October 27, 2021). The following is Examiner’s statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose nor render obvious a method of fabricating an electronic integrated circuit device on a first surface of a substrate, comprising the combination of limitations as recited by Claim 43, including steps of:
receiving a workpiece with a line pattern in a first mask layer, the line pattern comprising a plurality of lines, each of the lines having a width and separated from an adjacent line by a space; 
backfilling the first mask layer with a surrounding material; 
patterning a first opening and a second opening in a second mask layer over the backfilled first mask layer, wherein the first opening has a smaller lateral dimension than the second opening; 
depositing a thin film over sidewalls of the second mask layer, the thin film reducing the lateral dimension of the second opening and completely occluding the first opening to form a plug mask; 
etching the thin film to expose a top surface of the second mask layer;
removing the surrounding material from at least one of the spaces between the lines of the first mask layer within the second opening; 
etching a first recess into an underlying dielectric material where the dielectric material is not protected by the plug mask or a remainder of the backfilled line pattern; 
backfilling the first recess with a first conductive material that comprises a first metal; 
stripping the second mask layer and the surrounding material from the remaining spaces between the lines of the first mask layer; 
etching a second recess into the underlying dielectric material where the dielectric material is not protected by the plug mask, first conductive material, or lines of the first mask layer; and 
forming collinear interconnect line segments by backfilling the second recess with a second conductive material that comprises a second metal, different that the first metal. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813




/SHAHED AHMED/Primary Examiner, Art Unit 2813